
	

114 HR 3124 IH: Clean Slate for Marijuana Offenses Act of 2015
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3124
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Mr. Blumenauer introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To permit the expungement of records of certain marijuana-related offenses.
	
	
 1.Short titleThis Act may be cited as the Clean Slate for Marijuana Offenses Act of 2015. 2.Expungement of criminal records for certain marijuana-related offenses (a)In generalChapter 229 of title 18, United States Code, is amended by inserting after subchapter C the following new subchapter:
				
					DExpungement
						
							Sec.
							3631. Expungement of certain criminal records in limited circumstances.
							3632. Requirements for expungement.
							3633. Procedure for expungement.
							3634. Effect of expungement.
							3635. Disclosure of expunged records.
						
						3631.Expungement of certain criminal records in limited circumstances
 (a)In generalAny individual convicted of a qualifying marijuana-related offense who fulfills the requirements of section 3632 may, upon petition for expungement made in accordance with this subchapter, obtain an order granting expungement under this subchapter.
 (b)Definition of qualifying marijuana-Related offenseIn this subchapter, the term qualifying marijuana-related offense means an offense against the United States in which the conduct constituting the offense— (1)was legal under the State law at the time of the offense; or
 (2)was the possession of marijuana in a quantity is not greater than one ounce. (c)Definition of StateIn this subchapter, the term State includes the District of Columbia, Puerto Rico, and any other territory or possession of the United States.
 3632.Requirements for expungementNo individual shall be eligible for an order of expungement under this subchapter unless, before filing a petition under this subchapter, such individual fulfills all requirements of the sentence for the conviction for which expungement is sought, including completion of any term of imprisonment or period of probation, meeting all conditions of a supervised release, and paying all fines.
						3633.Procedure for expungement
 (a)PetitionAn individual may file a petition for expungement of a conviction in the court in which the conviction was obtained. A copy of the petition shall be served by the court upon the United States Attorney for the judicial district of that court.
 (b)Opportunity for Government To contest petitionNot later than 60 days after the date a copy of a petition is served on the Government under subsection (a), the Government may, if the Government determines the facts do not support the petition, inform the court and the petitioner that the Government opposes granting expungement. If the Government does so inform the court and the petitioner, the court shall allow the Government and the petitioner an opportunity to present evidence and argument relating to the petition.
 (c)Court-Ordered expungementIf, after the passage of the 60-day period described in subsection (a) or earlier, if the Government informs the court it will not oppose granting expungement or if proceedings related to that opposition have been completed, the court determines the preponderance of the evidence before the court supports the granting of expungement under this subchapter, the court shall issue an order granting that expungement. If the court determines the petition is not supported by the preponderance of the evidence before the court, the court shall deny the petition.
							3634.Effect of expungement
 (a)In generalAn order granting expungement under this subchapter restores the individual concerned, in the contemplation of the law, to the status that individual occupied before the arrest or the institution of criminal proceedings for the offense for which ex­punge­ment is granted.
 (b)No disqualification; statementsAfter an order under this subchapter granting expungement of an individual’s criminal records, that individual is not required to divulge information pertaining to the expunged conviction. The fact that such individual has been convicted of the criminal offense concerned shall not operate as a disqualification of that individual to pursue or engage in any lawful activity, occupation, or profession. Such individual is not guilty of any perjury, false answering, or making a false statement by reason of that individual’s failure to recite or acknowledge such arrest or institution of criminal proceedings, or results thereof, in response to an inquiry made of that individual for any purpose.
 (c)Records To be destroyedExcept as provided in section 3635, upon order of expungement, all official law enforcement and court records, including all references to such person’s arrest for the offense, the institution of criminal proceedings against the individual, and the results thereof, except publicly available court opinions or briefs on appeal, shall be permanently destroyed.
							3635.Disclosure of expunged records
 (a)Index To assist authorized disclosureThe Department of Justice shall maintain a nonpublic manual or computerized record of expungements under this subchapter containing only the name of, and alphanumeric identifiers selected by the Department of Justice that relate to, the persons who obtained expungement under this subchapter, and the order of expungement.
 (b)Authorized disclosure to individualInformation in the index shall be made available only to the individual to whose expungement it pertains or to such individual’s designated agent.
 (c)Punishment for improper disclosureWhoever knowingly discloses information relating to an expunged conviction other than as authorized in this subchapter shall be fined under this title or imprisoned not more than one year, or both.
							.
 (b)Clerical amendmentThe table of subchapters at the beginning of chapter 229 of title 18, United States Code, is amended by adding at the end the following item:
				
					
						D.  Expungement3631.
 (c)Effective DateThe amendments made by this Act apply to individuals convicted of an offense before, on, or after the date of enactment of this Act.
			
